Name: Commission Regulation (EEC) No 2419/91 of 8 August 1991 suspending advance fixing of export refunds on certain cereal products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 91 Official Journal of the European Communities No L 221 /15 COMMISSION REGULATION (EEC) No 2419/91 of 8 August 1991 suspending advance fixing of export refunds on certain cereal products exported in the form of goods not covered by Annex II to the Treaty adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the above-mentioned advance fixing should be suspended until this adjustment comes into force ; Whereas the relevant Management Committee has not delivered on opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the first sub paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular the first sub-paragraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products applied in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds on certain products to be Article 1 Advance fixing of export refunds on maize (corn) exported in the form of goods listed in Annex B to Regu ­ lation (EEC) No 2727/75 is suspended until 9 August 1991 inclusive. Article 2 This Regulation shall enter into force on 9 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1991 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 323, 29. 11 . 1980, p . 27. (4) OJ No L 327, 27. 11 . 1990, p. 4.